Citation Nr: 1235838	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to June 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  The RO declined to reopen the Veteran's claim for service connection for PTSD on the basis that no new and material evidence had been submitted.  

The Veteran presented testimony before the RO in January 1997 and the Board in January 2009.  The transcripts from both hearings have been associated with the claims folder. 

In August 2010, the Board reopened and recharacterized the claim as one for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The de novo claim was then remanded to the RO for further development and adjudication.  In February 2012, the claim was again remanded.  Development having been completed, the matter has been returned to the Board and is now ready for appellate disposition. 

  
FINDINGS OF FACT

1.  The Veteran's claimed stressor is related to his fear of hostile military activity, and a VA psychiatrist has confirmed that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor. 

2.  The Veteran has a diagnosis of PTSD based on a verified in-service stressor. 




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

To the extent that the action taken herein below is favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.  


II. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all evidence of record (to include the paper claims file and Virtual VA). Virtual VA does contain additional medical evidence (VA outpatient treatment records dated between February 2011 and January 2012), which are pertinent to the matter at hand and considered by the RO in the March 2012 supplemental statement of the case.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F 3d. 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.   Specifically, he asserts that he has PTSD as result of traumatic experiences during his service in the Republic of Vietnam (RVN).  Notably, he alleges that he performed duties as a door gunner and was subject to small arms fire, placing him in fear for his life.  He further maintains that he witnessed the shooting of his helicopter crew chief, CP, by enemy fire and he did not know if CP was dead and whether he would be next.  He also claims that on one occasion he jumped from the helicopter to rescue the wounded, thinking it was solid ground and instead landed in water, causing fear that he would drown, before he was able to pull himself out by grabbing onto the helicopter skids.   

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) . 

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f)  provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, it is applicable to this claim. 

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the weight of such evidence is in approximate balance and will grant service connection for PSTD.  
38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

At the outset, the Board does not find that the evidence (the Veteran's DD-214 and service personnel records) establishes that the Veteran engaged in combat with the enemy to be afforded the presumptions under 38 C.F.R. § 1154(b); however, this is not detrimental to the Veteran as the award of service connection is based upon the 
amendment to 38 C.F.R. § 3.304(f) noted above. 
 
In this case, service personnel records show that the Veteran was awarded the Republic of Vietnam Campaign Metal (RVNCM), the Vietnam Service Medal (VSM), and the National Defense Service Medal (NDSM), for his service in Vietnam.  He was also awarded the Bronze Star Medal for "meritorious service in connection with military operations against a hostile force in the [RVN]."  The award covered the period from February 1970 to February 1971.  He was further awarded the Army Commendation Medal, 25th Infantry Division, for "meritorious achievement in connection with military operations against hostile forces in the [RVN] during the period from 1 June 1970 to 31 July 1970."

In August 2010, the Board previously conceded that the evidence supported the Veteran's claims that he served as a door gunner for several months in Vietnam.  The Board relied on service treatment records that showed the Veteran was approved for flight status as a door gunner for the 25th Infantry in June 1970.  Specifically, a June 1970 Gunner Flying Duty Medical Clearance Statement revealed the Veteran was qualified as an aerial gunner.  In September 1970, the Veteran was removed from flight status after he complained of nervousness, difficulty sleeping, loss of interest and lethargy.  He was diagnosed with situational reaction and mild depression.  The Board would also note at this juncture that the Veteran sought treatment in February 1971 for pain in his legs secondary to cold weather, which the Veteran reported happened in RVN when he was wet and flying with direct air flow on his legs.  As the Veteran was not seeking compensation in 1970 or 1971 for PTSD and his statements to medical providers at that time were not self-serving, the Board finds his statements regarding his military duties credible especially in light of contemporaneous documentation by medical providers that he was a door gunner in RVN in 1970.
 
In July 1999, the former Department of the Army, U.S. Armed Services Center for Research of Unit Records (CURR) confirmed that Private First Class (PFC) CP was wounded in action on August 6, 1970, from small arms fire.  Despite an initial statement from the Veteran that he was not present when CP was shot, subsequent statements and testimony of the Veteran indicate he was in fact present when CP was shot.  The Veteran was in RVN in August 1970.  As delineated above, service treatment records show the Veteran was on flight status in June 1970 and removed in September 1970 after complaints of nervousness and trouble sleeping.  The service treatment records, in conjunction with verification of CP being wounded in action just prior to the Veteran being removed from flight status, further lend credence to the Veteran's statements and testimony.  Thus, a valid stressor has been shown by the evidence of record and the only question that remains is whether the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor. 

The Board is cognizant that VA examiners in 1999, 2007, and 2010 found that the Veteran did not meet the criteria for PTSD; however, the record also contains numerous diagnoses of PTSD, by VA healthcare providers, based on the Veteran's fear of hostile military activity while serving in RVN, to include the verified stressor noted above.  These diagnoses of PTSD date back to 1997 and the most recent being in July 2011.  Such diagnoses were rendered by VA providers upon treatment, to include but not limited to, in April 1997, June 2000, August 2000, December 2001, January 2002, February 2002, March 2002, June 2004, August 2007, June 2008, February 2010, May 2010, September 2010, February 2011, and July 2011.  The Board is also aware that the Veteran has also been variously diagnosed with anxiety, major depression, and adjustment disorder.  

After VA examination in 2007, the Veteran was diagnosed with anxiety, not otherwise specified.  The examiner noted there was no verification in the claims folder that the Veteran was on flight status or was a door gunner and it was unclear whether the Veteran had a stressor from his military service that would account for PTSD.  The examiner indicated she was not able to determine with any degree of certainty if his anxiety disorder was related to his military service.  The Veteran was afforded an additional examination in December 2010 and was diagnosed with generalized anxiety disorder.  The examiner indicated it would require the use of speculation to determine if the Veteran's mental condition was due to military service since it was approximately 20 years that elapsed between military service and treatment for symptoms. 

In March 2012, an addendum opinion was sought.  In the Board's February 2012  Remand, the examiner was asked to presume that the Veteran served as a helicopter door gunner in Vietnam.  She was also asked to reconcile the diagnoses of PTSD in the record.  In response to the diagnoses of PTSD in the record, the examiner indicated that there did not appear to have been "any objective data" used to diagnose the Veteran in 2000.  The examiner indicated that she would have to resort to mere speculation as to whether the Veteran's anxiety disorder was related to his military service, since there was at least 20 years separating the Veteran's military service from his first treatment for anxiety.     

In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. A. § 5103A(d)(2); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Of particular significance to the matters at hand, the McLendon Court stated that "when a nexus between a current disability and an in-service event is 'indicated,' there must be a medical opinion that provides some nonspeculative determination as to the degree of likelihood that a disability was caused by an in-service disease or incident to constitute sufficient medical evidence on which the Board can render a decision with regard to nexus." Id. at 85 (emphasis added).  The Court also noted that medical evidence that is too speculative to establish nexus is also insufficient  to establish a lack of nexus; a VA medical examination must be undertaken to resolve the nexus issue.   Id. (citing Forshey v. Principi, 284 F.3d 1335, 1363 (Fed.Cir.2002) (Mayer, C.J., and Newman, J., dissenting) ("The absence of actual evidence is not substantive 'negative evidence' ")).

In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  This requirement inheres in the statutory equipoise rule as interpreted by the implementing regulation.  Id at 389; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises ... such doubt will be resolved in favor of the claimant.")

An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.   Id at 390.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Furthermore, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  Id  at 390; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, it must be clear, from the examiner's statements, that the examiner has indeed considered "all procurable and assembled data."   

Clearly, the 2007, 2010, and 2012 VA examiners did not consider "all procurable and assembled data."  Notably, they failed to consider the verified stressor (witnessing the wounding of CP by small arms fire), even when specifically directed by the Board in 2012 to presume such stressor occurred.  

In contrast, the PTSD diagnoses dating between April 1997 and February 2011 meet the requirements of the amended regulation regarding an opinion from a VA psychiatrist or psychologist; they endorse a diagnosis of PTSD based on the Veteran's fear of hostile military activity, and verify that the Veteran's current symptoms are related to the claimed stressor.  Moreover, the Board finds that the stressors reported by the Veteran are consistent with the places, types, and circumstances of the Veteran's service.   

For these reasons, and resolving reasonable doubt in the Veteran's favor, under the amended regulation the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressor.  As the Veteran has a verified in-service stressor, and as there is a diagnosis of PTSD based on that stressor, the requirements of 38 C.F.R. § 3.304(f)  are met, and a grant of service connection for PTSD is in order. 



ORDER

Entitlement to service connection for PTSD is granted. 




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


